Order, Supreme Court, New York County, entered on July 14, 1971, insofar as appealed from, granting plaintiffs’ motion to strike the second and third affirmative defenses, unanimously reversed, on the law, without costs and without disbursements, the motion is denied, and the defenses are restored. On this submission, the condition of the properties, whether hazardous or not, whether they were occupied or vacant, the knowledge *819of the plaintiffs and the date of their knowledge, if any, are all matters left in an unclear state. This lack of clarity leaves open too many questions of fact, precluding a basis on which to conclude reasonableness of notice. We appreciate the rationale of the Justice at Special Term, and the not unreasonable contentions of the plaintiffs, but in our considered judgment, no firm judicial interpretation of the notice provision in this policy can be made without a full development of all the facts. On the present record, there are too many cross currents of conflicting assertions and claims, particularly in respect of time and knowledge, to warrant summary disposition. Concur — McGivern, J. P., Markewich, Nunez, Murphy and Tilzer, JJ.